The opinion of the court was delivered by
Rowell, J.
The declaration before the justice went for damage to plaintiff’s cellar and tenement as well as to his drugs and medicines. It specially declared for damage to both; and damage to both was properly recoverable thereunder but for the want of jurisdiction, which the justice did not have, as the action was case, and the title to land was concerned.
Judgment reversed, and judgment that the justice’s judgment and execution be set aside and held for naught, and that the complainant recover its costs.